Citation Nr: 1823835	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs Regional Office (RO) in White River Junction, Vermont, denying the claim currently on appeal.

In September 2014, the Veteran filed a Notice of Disagreement (NOD).  The RO furnished the Veteran a Statement of Case (SOC) in October 2014.  The Veteran filed a Substantive Appeal (VA Form 9) in October 2014.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2015.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.


FINDINGS OF FACT

1.  The record evidence is at least in relative equipoise as to whether the Veteran was actually exposed to herbicide agents while serving in Thailand during the Vietnam era.

2.  The record evidence is in relative equipoise as to whether there is a causal relationship between the Veteran's exposure to herbicide agents in service and the subsequent development of his diabetes mellitus type 2.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for diabetes mellitus type 2 are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is granting service connection for diabetes mellitus, type 2, constituting a full grant of the benefit sought on appeal; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist, with respect to these issues.

Laws and Regulations

The Veteran contends that his in-service herbicide exposure while on active service in Thailand caused or contributed to his current diabetes mellitus, type 2.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic diseases, such as malignant tumors and diabetes mellitus, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The listed diseases include diabetes mellitus type 2.  However, the record evidence establishes that the Veteran did not service in country in the Republic of Vietnam during the requisite period.  As such, the provisions governing presumptive service connection based on exposure to herbicides agents under 38 U.S.C. § 1116 are not for application in this case.

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.310; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Facts and Analysis

In this case, the Veteran asserts that he was exposed to herbicide agents while performing his duties during his service in Thailand and his diabetes mellitus is due to that exposure.  See Transcript of July 2015 Board Hearing at 3.

At the outset, there is evidence of record showing that the Veteran is diagnosed with diabetes mellitus, type 2.  See e.g. May 2013 VA Treatment Records.  Therefore, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicides in service.

Initially, the Board notes that the Veteran has asserted that his exposure to herbicides occurred while stationed in Thailand.  The Veteran's service records confirm that he served in Thailand at Ubon Royal Thai Air Force Base (RTAFB) from May 1969 - May 1970.  However, there is no specific mention of exposure to herbicides in the Veteran's service records.

Importantly, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a March 2014 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.

Given this information, C&P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  In making this determination, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a Veteran served at one of the bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the base perimeter, as shown by military occupation specialty (MOS), performance evaluations, or other credible evidence.

The Veteran has asserted that he lived less than 500 feet from the border of Ubon RTAFB.  See Transcript of Board Hearing at 3.  The Veteran's personnel records show he was a weapons control system mechanic who performed preflight and unscheduled maintenance on assigned F-4D aircraft.  See Military Personnel Record.  The Veteran testified that he rode a bus along the perimeter of the base to the main road when going to the location where he worked on aircraft maintenance.  Id.  He related he worked in revetments that were less than 500 feet from the perimeter and worked no less than 12 hour shifts.  Id. at 3, 4.  The Veteran stated he went off base at least twice a week through an area that was defoliated.  Id. at 4.

The Veteran submitted six photographs at the Board Hearing of Ubon RTAFB.  See July 2015 Correspondence.  One photo shows an aerial view of the base.  The Veteran marked the barracks location, work building location, work staging area, and open revetments.  The photo shows foliage near the revetments and staging area near the end of the flight line.  The Board finds the Veteran's testimony regarding his duties in service in Thailand are credible and consistent with the circumstances of his service, including the duties associated with his military occupational specialty, and the Board finds no reason to doubt his credibility.

Moreover, the Veteran stated that he worked on aircraft that flew in and out of Vietnam in support of combat operations to include C130s, C123s, and F4s, and worked on runways.  See February 2014 Statement in Support of Claim.

Upon consideration of the Veteran's statements, and the evidence of record, the Board finds that the Veteran was exposed to herbicides while on active duty in Thailand.  Thus, despite the fact that there is no clear evidence of herbicide exposure due to the Veteran's Thailand service shown in the record, the Veteran was likely exposed and the Veteran has presented credible evidence.  Therefore, in view of the information set forth by C&P in the March 2014 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was actually exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The medical evidence of record confirms that the Veteran has diabetes mellitus type 2.  Moreover, the Board notes the Secretary's discussion of the findings by the National Academy of Sciences (NAS) based upon its extensive review of sound medical and scientific studies and reports, which contain a great deal of medical and scientific data of many disease, including diabetes mellitus type 2, found to be related to exposure to herbicide agents.  See 66 Fed. Reg. 23166, 23166-23169 (May 8, 2001).  Resolving all reasonable doubt in the Veteran's favor, the record evidence is likewise sufficient to establish that there is a causal relationship between the Veteran's exposure to herbicide agents in service and the subsequent development of his diabetes mellitus type 2.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection for diabetes mellitus type 2 is granted.


ORDER

Entitlement to service connection for diabetes mellitus type 2 is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


